Per Curiam.
The decision of the meritorious question is controlled by the memorandum in No. 47. See ante p. 541. The only matter calling for further remark is the contention of the city that the compensation for the diversion of water should be ascertained by the chancellor instead of in condemnation proceedings by a jury. It is enough to say that the chancellor is not obliged to take that course. We need not consider whether he might have taken it if the complainant had consented.
For affirmance — The Chief-Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, Heppenheimer, Taylor, Gardner-12.
For reversal — None.